                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

IN RE:      APPLICATION FOR EXEMPTION                 Case No. 20-mc-31
            FROM ELECTRONIC PUBLIC ACCESS
            FEES BY ASHUPTA FARJANA
______________________________________________________________________________

      Ashupta Farjana has applied for exemption from the fees imposed by the

Electronic Public Access fee schedule adopted by the Judicial Conference of the

United States.

      The court finds that Ms. Farjana, as a PhD student conducting

dissertation research, falls within the class of users listed in the fee schedule

as being eligible for a fee exemption. Additionally, Ms. Farjana has

demonstrated that an exemption is necessary in order to avoid unreasonable

burdens and to promote public access to information.

      Accordingly, the court ORDERS that Ms. Ashupta Farjana shall be

exempt from the payment of fees for access via PACER to the electronic case

files maintained in this court, to the extent that such use is incurred in the

course of the research described in her application of June 12, 2020. The court

ORDERS that Ms. Farjana shall not be exempt from the payment of fees

incurred in connection with other uses of the PACER system in this court.

Additionally, the following limitations apply:

1.    this fee exemption applies only to Ms. Ashupta Farjana and is valid only
      for the purposes stated above;

2.    this fee exemption applies only to the electronic case files of this court
      that are available through the PACER system;



                                         1

         Case 2:20-mc-00031-PP Filed 08/27/20 Page 1 of 2 Document 2
3.    by accepting this exemption, Ms. Farjana agrees not to sell for profit any
      data obtained as a result of receiving this exemption;

4.    Ms. Farjana is prohibited from transferring any data obtained as a result
      of receiving this exemption, including redistribution via internet-based
      databases; and

5.    this exemption is valid until December 31, 2020.

      This exemption may be revoked at the discretion of the court at any time.

The court will send a copy of this order to the PACER Service Center.

      Dated in Milwaukee, Wisconsin this 27th day of August, 2020.

                                     BY THE COURT:


                                     _______________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                       2

        Case 2:20-mc-00031-PP Filed 08/27/20 Page 2 of 2 Document 2
